DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because reference number “21” in Fig. 4 should be “121” instead. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[050] recites “a printed circuit board 50 having a rectangular shape…”. However, printed circuit board 50 (see Fig. 6) is not exactly a rectangular shape. Examiner suggests applicant to use substantially rectangular shape instead.  
Specification throughout recites “power/side band signal”. It’s not clear if “/” means “or”, “and”, or “and/or”. Clarification is required.
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “a printed circuit board having a rectangular shape…”, which should have been “a printed circuit board having a substantially rectangular shape…” because PCB 50 in Fig. 6 is not exactly a rectangular shape.
Claim 6 recites “an expansion card…. an expansion card…”, which should have been “a first expansion card… a second expansion card…” instead.  
Claim 6 recites “…connected by metal traces at least…”, should have been “…connected by metal traces to at least…” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 9 recites “power/side band signal slot”, it’s not clear if “/” means “or”, “and”, or “and/or”. Clarification is required. In order to examine this application, examiner will assume the “/” means “and/or”.
Claim 15 recites “wherein said first edge connector of the riser card is configured to plugged into said first riser slot of the mother board; and, said second edge connector of the riser card is configured to be plugged into said second riser slot of the mother board.”. However, claim 15 depends on claim 12 and claim 11, and claim 11 already recites “the first edge connector and the second edge connector of the riser card being respectively plugged into the first riser slot and the second riser slot of the mother board.”. Claim 15 appears to overlap the limitation of claim 11. Thus, it is unclear how claim 15 is further limiting the scope of the claim, and it is consider indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berke et al. (US 2013/0054949; hereinafter “Berke”) in view of Chiu (US 6,906,929).
Regarding claim 1, Berke teaches an electronic device (100, Fig. 1) comprising a mother board ([0020]: “…motherboard…”), the mother board comprising: at least one central processing unit (102, Fig. 3); a first riser slot (254 electrically coupled to CPU 102 and BIO 256, Fig. 3); and a second riser slot (left slot of 260 electrically coupled to CPU 102 and BIOS 256, Fig. 3); wherein said first riser slot and said second riser slot are configured to cooperate with a riser card (250, Fig. 3) for connecting two expansion cards (266, 268, Fig. 3) to the mother board; the first riser slot and the second riser slot are connected by metal traces to the at least one central processing unit (see arrows (same as metal traces for electrical connection) in Fig. 3); and, the first riser slot and the second riser slot are spaced apart by a distance (254 spaced apart from 260 by a distance as shown in Fig. 3). 
Berke does not explicitly teach the distance is greater than 8 cm. However, Chiu teaches slots can be spaced apart by various distance (distance between 206 and 208 in Fig. 2 versus distance between 300a and 306 in Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the distance greater than 8 cm in Berke, as taught by Chiu, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, setting the distance to a specific distance, i.e. greater than 8cm between two riser slots, allow compatibility of a card with edge connectors separated by greater than 8cm, and this distance can be chosen accordingly by one of ordinary skill in the art without providing any unexpected results.
	Regarding claim 2 as best understood, Berke in view of Chiu teaches the electronic device according to claim 1, and Berke further teaches the mother board further comprising a power and/or side band signal slot ([0021] : “…power…”; right slot of 260 electrically coupled to power source 262 in Fig. 3), the power and/or side band signal slot, the first riser slot and the second riser slot being configured to cooperate with said riser card (as shown in Fig. 3).
	Regarding claim 3, Berke in view of Chiu teaches the electronic device according to claim 1, and Berke further teaches wherein the first riser slot being closer to the at least one central processing unit than the second riser slot (as shown in Fig. 3), the first riser slot comprises more pins than the second riser slot (254 have more pins than 260 because 252 shown to have more pins than 258; can also refer to [0021]: “…284 pins… may be smaller and contain fewer pins in some embodiment…”).
	Regarding claim 5, Berke in view of Chiu teaches the electronic device according to claim 1, and Berke already teaches wherein the second riser slot comprises less than pins than the first riser slot (see above claim 3; also 260 appears to be about quarter length of 254 in Fig. 3). 
Berke does not explicitly teach the second riser slot comprises less than 100 pins. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second riser slot comprises less than 100 pins in Berke in view of Chiu, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, Berke already teaches second riser slots have less pins than the first riser slots, and optimizing the number of pins between the first and second riser slots in order to utilize the footprint of the printed circuit board can be achieved by one of ordinary skill in the art yielding predictable results.
	Regarding claim 6, Berke in view of Chiu teaches the electronic device according to claim 1, further comprising said riser card (250, Fig. 3), wherein said riser card comprises: a printed circuit board (250 is a PCB) having a substantially rectangular shape (as shown in Fig. 3) extending longitudinally along an X axis (horizontal direction in Fig. 3) and vertically along an Z axis (vertical direction in Fig. 3); a first expansion slot (such as 262, Fig. 3) configured to connect to a first expansion card (such as 266, Fig. 3); a second expansion slot (such as 264, Fig. 3) configured to connect to a second expansion card (such as 268, Fig. 3); a first edge connector (252, Fig. 3) connected by metal traces (see connection arrows in Fig. 3) to at least to one of the first expansion slot and the second expansion slot; a second edge connector (258, Fig. 3) connected by metal traces (see connection arrows in Fig. 3) to at least to one of the first expansion slot and the second expansion slot; wherein the first edge connector and the second edge connector are spaced apart by a distance (distance between 252 and 258 as shown in Fig. 3). 
Berke does not explicitly teach the distance is greater than 8 cm. However, Chiu teaches slots can be spaced apart by various distance (distance between 206 and 208 in Fig. 2 versus distance between 300a and 306 in Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the distance greater than 8 cm in Berke in view of Chiu, as taught by Chiu, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, setting the distance to a specific distance, i.e. greater than 8cm between two edge connectors, allow compatibility of card with riser slots separated by greater than 8cm, and this distance can be chosen accordingly by one of ordinary skill in the art without providing any unexpected results.
Regarding claim 7, Berke in view of Chiu teaches the electronic device according to claim 6, and Berke further teaches wherein the first expansion slot and the second expansion slot are located between the first edge connector and the second edge connector along the X axis (262 and 264 are between left edge of 252 and 258 as shown in Fig. 3).
Regarding claim 8, Berke in view of Chiu teaches the electronic device according to claim 6, and Berke further teaches wherein the first edge connector is longer than the second edge connector (252 longer than 258 as shown in Fig. 3).
Regarding claim 10, Berke in view of Chiu teaches the electronic device according to claim 6, and Berke further teaches wherein the first expansion slot and the second expansion slot are aligned vertically (262 and 264 aligned vertically as shown in Fig. 3).
Regarding claim 11, Berke in view of Chiu teaches the electronic device according to claim 6, and Berke further teaches the first edge connector and the second edge connector of the riser card being respectively plugged into the first riser slot and the second riser slot of the mother board (see Fig. 3 and [0021]).
Regarding claim 12, Berke in view of Chiu teaches the electronic device according to claim 11, and Berke further teaches at least an expansion card (266 or 268, Fig. 3) mounted in one of the first expansion slot and the second expansion slot of the riser card (as shown in Fig. 3).
Regarding claim 15 as best understood, Berke in view of Chiu teaches the electronic device according to claim 12, and Berke further teaches wherein said first edge connector of the riser card is configured to plugged into said first riser slot of the mother board; and, said second edge connector of the riser card is configured to be plugged into said second riser slot of the mother board (see Fig. 3 and [0021]).

Claims 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berke in view of Chiu, and further in view of Applicant’s Admitted Prior Art (AAPA in Figs. 1-4).
	Regarding claim 4, Berke in view of Chiu teaches the electronic device according to claim 1. Berke does not teach the mother board further comprising at least one memory slot located between the first riser slot and the at least one central processing unit. However, AAPA (Figs. 1-4) teaches a mother board (102) further comprising at least one memory slot (123) located between a first riser slot (slot for 153 in Fig. 4) and at least one central processing unit (121, see Figs. 2-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the mother board further comprising at least one memory slot located between the first riser slot and the at least one central processing unit in Berke in view of Chiu, as taught by AAPA, in order to utilize the footprint between the motherboard and the first riser slot for more memory slots.
	Regarding claims 13 and 14, Berke in view of Chiu teaches the electronic device according to claim 11. Berke does not teach said electronic device configured to be mounted in a housing of a rack, and having a height of 1 U or 2 U. However, AAPA teaches an electronic device (101, Fig. 1) configured to be mounted in a housing (same as 110, Fig. 1) of a rack having a height of 1U or 2U ([0004]: “…1U, 2U or 3U…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have said electronic device configured to be mounted in a housing of a rack, and having a height of 1 U or 2 U in Berke in view of Chiu, as taught by AAPA, in order to allow the electronic device to fit into a standard rack.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Berke in view of Chiu, and further in view of Lin et al. (US 2007/0101037; hereinafter “Lin”).
	Regarding claim 9 as best understood, Berke in view of Chiu teaches the electronic device according to claim 6. Berke does not teach said riser card further comprising a power and/or side band signal edge connector located next to the first edge connector. However, Lin teaches a riser card (10, Fig. 1) further comprising a power and/or side band signal edge connector (17, Fig. 1) located next to a first edge connector (19 or 15, Fig. 1; [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have said riser card further comprising a power and/or side band signal edge connector located next to the first edge connector in Berke in view of Chiu, as taught by Lin, in order to route power closer to the first edge connector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Sun (US 8,898,362) discloses expansion slots are aligned vertically and having different length; edge connectors respectively plugged into riser slots of a motherboard (Figs. 1-12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841